EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Hampshire Group, Limited New York, New York We hereby consent to the incorporation by reference in the Registration Statements on Form S­3 (No. 33-86312) and Form S­8 (No. 333-53750 and No. 333-162875) of Hampshire Group, Limited and Subsidiaries of our report dated March 19, 2012, except as to the effect of reclassification adjustments discussed in Notes 1 and 2 to the consolidated financial statements, as to which the date is March 18, 2013, relating to the consolidated financial statements and financial statement schedule, which appears in this Form 10-K. /s/ BDO USA, LLP BDO USA, LLP Charlotte, North Carolina March 19, 2012, except as to Notes 1 and 2 to the consolidated financial statements, as to which the date is March 18, 2013
